OliveR, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items on the invoices covered by the above-specified reappraisement appeals, which are marked with A, or O and the initials RMM, Examiner R. M. Maben consist of the following identified articles, which are not specified in the Final List as set forth in T.D. 54521 and which fall within the following classifications as set forth in the Tariff Act of 1930 as modified:
Items marked Notice of articles Glassification
A Parts of automobile trucks, other. 10%% Par. 369(c)
C Parts of agricultural implements. Free Par. 1604
That at the time of exportation said items marked A, or C had “export values” as defined in Section 402, Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, and that said “export values” were the appraised unit values as checked in red on the invoices, or attachments thereto, less 50%, less ocean freight and insurance, and plus export packing as specified on the invoices.
On the agreed facts, I find that the proper basis for appraisement on the merchandise in question, as hereinabove identified, is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 296, T.D. 54165, and hold that such statutory value for this merchandise is the appraised unit values as checked in red on the invoices, or attachments thereto, less 50 per centum, less ocean freight and insurance, plus export packing, as specified on the invoices.
Judgment will be rendered accordingly.